﻿12.	Mr. President, many a distinguished statesman has occupied the presidency of this parliament of the world—the General Assembly—and I have no doubt that, with your fine record of public service, you will follow the precedents of fairness and impartiality which have been the hallmark of your distinguished predecessors and that, as you pass the mantle of the presidency of this body to your successor, you, too, will be remembered as having served with honour.
13.	During your presidency, Sir, you have seen a new Member, the State of Brunei Darussalam, admitted to the Organization. That this new nation has added the name "Darussalam" to its pre-independence designation is a happy indication of the policy it intends to pursue. As we welcome this proclamation, we also welcome this new Member to our Organization.
14.	The fact that countries such as Saint Lucia and Brunei Darussalam can gain independence, and retain it against the blandishments of international predators, is a tribute to the work of the United Nations, the fortieth year of existence of which we commemorate next year.
15.	The Charter of the United Nations is not only based on mutual respect for sovereignty and the peaceful settlement of disputes between States; even more important are the moral underpinnings of the principles of human rights and human dignity— principles which are often buried in the torrents of words and the snowstorms of conflicting resolutions that daily pour forth from this body or its various agencies. It is therefore necessary sometimes to remind ourselves of the Biblical injunction concerning the Sabbath, and remember that as "The sabbath was made for man and not man for the sabbath"
16.	The lot of ensuring that this injunction is not lost sight of has fallen upon the shoulders of the Secretary-General. On behalf of the Government of Saint Lucia, I thank him for his untiring efforts, not only in the cause of world peace but also in other, less dramatic but equally important, areas of human concern. His efforts in mobilizing resources to relieve famine in the sub-Saharan areas of Africa, whose millions live constantly in the shadow of death, will always be remembered as one of the high points of his tenure of office.
17.	But there are times when, despite the efforts of the Secretary-General and his staff, the conduct of some Member States, even in the precincts of this very Hal!, drive us, in small countries, to despair and to cry out with Mark Anthony, of Shakespeare's Julius Caesar:
"O judgment! thou art fled to brutish beasts, And men have lost their reason."
18.	Time and again, resolutions passed and ratified by the United Nations have been defied or ignored by Member States. There have been attempts to condemn, without the observance of one of the most basic principles of natural justice—hearing the other party. The "gag rule" has been invoked, as in the notorious case of the Grenada resolution, and the veto has been used on occasions which can only lend aid and comfort to the racist regime of South Africa. All this can lead us to conclude that the United Nations has lost its moral underpinnings and is in danger of losing that reverence and awe in which it was once held, particularly by small nations such as our own.
19.	But, in the encircling gloom of the clash of angry speeches and angry denunciations by Member States of each other, even within these revered halls, of the seemingly endless arms race, and the threat of nuclear holocaust, we yet see that tiny light of hope held aloft by such agencies as UNESCO, UNDP, the Pan American Health Organization, UNICEF and a host of others, whose untiring efforts, away from the glare of news headlines, bring hope and relief to untold millions in the developing world. It is for these reasons, if for no others, that we are strong and steadfast supporters of the United Nations.
20.	It is therefore in sadness, rather than in anger, that we speak when we discern attempts to dislodge the Organization from its moral foundations and weaken the voice of the collective conscience of mankind. It is in sorrow that we see the furnace of the arms race being fed with such a large proportion of the world's resources, the product of the finest brains and the labours of millions, while nightly into our very living rooms is brought the sorry image of starving children. It is in sorrow that we call attention to the fact that while some developing countries can hardly provide the basic necessities for their people, their Governments parade the latest military hardware supplied by some of the developed countries, some of which contribute not a single rouble to United Nations famine relief funds.
21.	But it is in anger that we protest at the conduct of certain States which should provide moral leadership to the Organization but which encourage, wit-tingly or unwittingly, that repulsive regime of South Africa in its errant ways and its defiance, which reduces this world body to impotence. South Africa is the pariah of all nations and should be made an outcast of the world, and any conduct which in any way lends aid and comfort to that repulsive regime in the perpetuation of its racist policies must be deplored and unequivocally condemned.
22.	The issue of Namibian independence continues to defy solution, as South Africa, in contemptuous defiance of world opinion, continues its illegal occupation of that Territory, enforcing its doctrine of racism upon that unhappy land. The work of the contact group of Western nations, upon which so much reliance was placed, has ended in frustration, and United Nations efforts to find a peaceful and speedy solution have been repeatedly thwarted. South Africa must be continuously pressured to comply with the edict of the United Nations, and a Namibia whose independence and neutrality is guaranteed by the United Nations must be brought into the community of nations without further delay.
23.	How can some countries condemn the genocide of Hitler and Pol Pot and yet openly encourage South Africa with trade and investment? How can we live with our consciences when we stand impotent in the face of the blatant genocide of large sections of the black population, who are moved from their traditional homelands into barren lands to die of hunger and our only response is the passage of pious resolutions? How can the veto of a resolution exposing the sham of the so-called power-sharing in South Africa be justified when that sham has already been exposed by the very people it is supposed to benefit?
24.	How can certain countries reconcile their superficial subscription to the Charter of the United Nations with their conduct outside the Organization? How can countries, some of our own friends, line up in mute obedience to condemn the initiative in Grenada which liberated the people of that country from the iron boot of military tyranny and removed the threat to the very existence of the small, democratic and defenceless nations of the eastern Caribbean—an initiative that was supported by the overwhelming majority of the peoples of the Eastern Caribbean and by almost the entire population of Grenada? Yet many of those nations remain silent on the continued bleeding of the people of Afghanistan.
25.	Those are questions which small countries, defenceless but for the umbrella of the moral authority of the United Nations, continue to ask. The answers, when they come, bring us but cold comfort.
26.	The technological revolution, which could have been employed to solve many of the social and economic problems that beset the world, instead has brought people in every part of the globe under the mushroom cloud of fear. We now have the spectacle of two super-Powers, with contending ideologies and sharply differing political systems, both armed to the teeth with nuclear weapons capable of reaching the furthest end of the earth, standing off like characters in the cinematographic film High Noon and glaring at each other across a gulf of hostility which even sportsmen and sportswomen are not permitted to cross. But it must be realized that there can be no winners in the arms race. As we raise the stakes so, too, do we raise the danger of mutually assured destruction. This madness must stop and the resources of the earth must be put to the service of mankind to fight the only wars that should be fought—wars against hunger, ignorance and disease.
27.	Other wars are being fought, however, wars by proxy, and the chosen battlefields are countries of the developing world. Lebanon continues to bleed in agony, and we welcome the initiatives at present being undertaken to end that fratricidal strife. Nor can we fail to raise our voices in support of those who seek to end the seemingly interminable war between Iran and Iraq, a war in which so much blood and treasure is being senselessly expended.
28.	It is now 40 years that there has been no peace in the Middle East. It has been said and frequently repeated that the Palestine question lies at the heart of the problem. Saint Lucia subscribes to that statement, but Saint Lucia also recognizes the fact that Israel exists and that, short of a nuclear holocaust, Israel will continue to exist. That certain countries in the area refuse to accept this fact is also at the heart of the problem. Therefore, while we support the Palestinians' right to a homeland, we also support Israel's right to exist within secure and defensible boundaries. Israel, too, if it is to retain international support, cannot fly in the face of world opinion and pursue an expansionist policy of settlements on land which, if it is to live in peace, it must eventually vacate.
29.	The costs of these interminable wars in the Middle East are horrendous and, if the expenditures in military enterprises since 1948 had been used to develop a Palestinian homeland rather than to provide instruments of destruction, the Palestinians would have the highest per capita income of any nation on earth. But logic and sanity are at a high premium in that part of the world.
30.	It does not appear that the poverty of a country and the destitution of its population preclude its being dragged into the arena of international conflict. Had that been the case, the people of the Republic of Chad would have enjoyed a life of peace and serenity. That is, unhappily, not the case. While the bulk of the population of that unhappy country languishes in poverty, hundreds of millions of dollars are being spent to frustrate the ambitions of one international adventurer. The initiative taken by France to protect the independence of Chad is to be commended, and it is hoped that foreign troops will soon be withdrawn and that unfortunate country left to pursue its destiny without further interference from outside.
31.	Wars, in the sense of armed conflict between States, are not the only cause of concern. In recent years, a new and dangerous phenomenon has emerged—the phenomenon of State-supported terrorism. The tragedies of Rangoon and Beirut shocked the conscience of the civilized world and bear sad testimony to that fact. The perpetrators of those dastardly acts and those States which give them aid, comfort and sanctuary must be unequivocally condemned, and concerted international action must be taken to remove this scourge from our midst.
32.	It would appear that the sponsors of that form of international mischief spare no country, however small or however far removed from their borders. Only one year ago, certain Governments of the eastern Caribbean, including Saint Lucia's, became aware of a conspiracy to train certain of their nationals in terrorism and sabotage—a conspiracy which was frustrated only by timely intelligence received from certain friendly countries. Such brazen acts of aggression by proxy cannot be condoned by the international community.
33.	Permit me to deal briefly with matters of current concern in the Caribbean and Central America. In this area, within the last decade, there have been stirrings of a people anxious to remove the weight of centuries from its back. These stirrings, in the main, have not evoked sympathetic response from the international community but, rather, have provided opportunities for international adventurers and attracted the attention of the sensation-seeking media. The problems of the region are social and economic in origin, with roots deep in the colonial past of which they are legacies. Such problems as the unequal distribution of land and wealth, the wide disparity between rich and poor, the denial of such basic human needs as education and health facilities, deep-seated though they may be, are not amenable to military solutions. If neglect in addressing them has driven some sections of the population, in despair, to take up arms against their sea of troubles, hoping that by opposing they will end them, that should not be seen as an opportunity for international adventurers to fish in the troubled waters of social discontent, in an area hitherto free of international entanglements, and to pour in military equipment and advisers in quantities and numbers which must cause alarm as to the ultimate intentions of the suppliers of such assistance.
34.	For more than a century, the Caribbean and the Americas have endeavoured to sort out their problems without international entanglement. This approach should continue, and those problems that exist must be left to the wisdom of the statesmen of the region, who, with regard to the current problems in Central America, have already taken the initiative under the umbrella of the Contadora Group. All peace-loving nations should therefore support their endeavours. This support can be convincingly demonstrated by the cessation of supplies of military equipment and the withdrawal of all military advisers from the region. What the region needs is ploughshares, not the sword; tractors, not tanks; bread, not bazookas; teachers, technicians and doctors, not military advisers, and, most important, an environment of peace in which economic development and social transformation can take place.
35.	Therefore, we welcome the recommendations of the Kissinger Commission on Central America, with its emphasis on economic and social assistance. We welcome, too, the opportunities available for expanded trade and development under the Caribbean Basin Initiative and the initiatives taken by the Ministers for Foreign Affairs of the States members of the European Economic Community in support of the Contadora Group.
36.	After centuries of colonialism throughout this hemisphere, coupled with slavery in some parts, western hemisphere leaders are wary of becoming involved in ideological struggles for fear that by so doing they might exchange one colonial master for another. Recent events in the Caribbean have forcefully demonstrated to us the need for vigilance if we are to preserve our fragile independence—vigilance particularly in the removal of any areas of social conflict. If the Caribbean is to be made a "zone of Peace" as some have proposed, this should mean not only "peace", as opposed to military conflict, but Peace" in terms of the removal of social conflict between various groups in our society, by removing the root causes of such conflict.
37.	In this regard, we urge the appointment, specifically for the Caribbean region, of a Commission, akin to the Kissinger Commission on Central America, to address the needs of the Caribbean and to recommend a programme of economic assistance which would help in removing areas of social discontent and to provide the environment of social peace which is so crucial to economic and social development and the preservation of our democratic way of life.
38.	In our part of the world—and I speak specifically of the Commonwealth Caribbean—we know of one way and one way only of choosing and of changing our Governments: that is, by the ballot box, in free and fair elections, held at regularly specified times. We do not subscribe to the doctrine that power comes from the barrel of a gun but, rather, we hold steadfastly to the imperative that power comes from the will of the people, who giveth and who taketh away. It is for this reason that we became so alarmed when in 1979 one member of our closely knit family of nations departed from this traditional path. This departure provided an opportunity for international adventurers to invade our region, introducing alien ways and strange concepts intended to keep the people of Grenada in subjection far worse than colonialism and, by subversion, to extend their influence throughout the region, with domination their ultimate goal.
39.	What other explanation is there for the introduction of over 10 million rounds of ammunition in a small country with a population of fewer than 100,000? What other explanation can there be for the supply to a country, surrounded by unarmed and friendly neighbours, of arms far in excess of its needs for self-defence, or for the construction of the most powerful radio station in the region and of a satellite earth station, or for the vast array of instruments of propaganda and subversion? What other explanation is there when young people from neighbouring islands are recruited and trained in subversion and terrorism and sent back home to practise their newly acquired skills?
40.	Our needs in the Caribbean are great, but guns and instruments of war are not among them. In most countries of the eastern Caribbean, our only defence is a police force seldom numbering as many as 300 men, including the band, armed only with batons or ceremonial rifles. Military assistance is, therefore, not welcome.
41.	However, between 1979 and 1983, the militarization of the island of Grenada progressed at a rate that caused alarm. One distant country with which we have no traditional association provided in excess of $ 15 million in military hardware, but not a single dollar for water supplies in a country where over 50 per cent of the population is without potable water. Others provided hundreds of military advisers, but not a single teacher in technical education. Armoured personnel carriers came, but not a single agricultural tractor. There were elaborate provisions for military training, but no provision for job training. Elaborate military installations were built, but not a single mile of farm road. And so the litany goes on. These were not the needs of the Grenadian people and were not the solutions to their needs.
42.	We, in the eastern Caribbean, drew our own conclusion, and this gave us no comfort. In fact, we became alarmed and when the opportunity presented itself we took action under the Treaty establishing the Organization of Eastern Caribbean States for our own self-defence and self-preservation and removed this cancer of militarization from our midst—action which is permitted under the Charter of the United Nations. Today, Grenada is a free county, and the eastern Caribbean can breathe easily again; we can sing the popular song that has now become an anthem: "We hope the day will never come when we will awake to the sound of guns."
43.	We are peace-loving countries struggling to provide basic essentials for our people, whose history of colonization has been so long and is so recent. Those with military and imperialistic ambitions must therefore look elsewhere. The Caribbean will provide them no haven. Bayonets planted in Caribbean soil will not grow. In a few weeks' time, Grenada will have a Government elected by the democratic process, the fairness of which is open to observation by the international community. That is our way, the only way we will have it. How many countries can boast of such a record?
44.	On another encouraging note, Saint Lucia applauds the recent proposals for a peaceful solution of the Beagle Channel dispute and the acceptance of these proposals by Argentina and Chile, and we congratulate these countries on so doing. I note, too, that Guatemala is prepared to negotiate a peaceful settlement of its dispute with Belize, and it is our hope that the dispute between Guyana and Venezuela, which has been submitted to the Secretary-General so that means of mediation may be found, will be speedily and satisfactorily disposed of so that these two countries—one a brother and the other a close friend—can then devote all their energies to the solution of their social and economic problems.
45.	We, in this hemisphere, have in this manner demonstrated to the international community our approach to the solution of disputes between ourselves. It is my hope that such an approach will be used as an example in providing a solution for the Falkland-Malvinas dispute—a continuing irritant between traditional friends. One approach which I commend to the parties is that Argentina should forswear the use of force as a solution to the dispute, while the United Kingdom, for its part, should suspend the fortification of the islands pending mediation under United Nations auspices.
46.	While the high drama of political issues held the spotlight, equally important, though less dramatic, were the battles of reviving the world economy from the longest and deepest recession since the 1930s, and the organs of the United Nations have played a leading role in this field. Though there are positive signs of recovery in the more developed countries, even in those the recovery is patchy and uneven, and most developing countries are still firmly held in the grip of the recession.
47.	Protectionist policies adopted to shield domestic industries from competition are still obstructing the free flow of trade; prices of the primary commodities on which most developing countries depend for their very survival are still depressed and in many cases below 1975 levels; and interest rates are so high that to borrow at all is to court financial disaster.
48.	The low level of earnings from exports from the third world, the decreased capital inflows and the high level of resources deflected to finance the arms race of the developed countries or to provide arms in some developing countries have resulted in a decreased demand for manufactured goods from the industrialized world. These have been analysed as the principal causes of the world recession. High interest rates have resulted not only in reduced capital inflows from the developed to the developing world but, in many cases, in a reverse flow. At current rates, the aggregate of less than five years' repaid interest equals the capital sum borrowed. This is nothing short of usury and exploitation.
49.	Economic growth in the developing world j holds the key to sustained recovery in the industrialized world and, while there is a large reservoir of unsatisfied demand, with low commodity prices and high interest rates even the tenuous recovery which we now experience will not long endure.
50.	As long ago as 1969, the Pearson Commission recommended in its report that the industrialized nations pledge a mere 1 per cent of their gross national product as economic assistance to the developing world. That plea was repeated in the Willy Brandt report. Many were the pledges, but few were honoured. In fact, the World Bank has reported a substantial decrease of concessionary aid flows in both real and actual terms since 1975, and there has been a disappointing response to the call for the seventh IDA replenishment. The Nordic countries are therefore to be commended for having continued, the world recession notwithstanding, to honour their commitments and, in some respects, to exceed the required target.
51.	The economies of island developing States have been identified as areas for special attention. But it would appear that the concept of their special position within the international system is being eroded, as the report by UNCTAD that was to have been prepared for this session of the General Assembly is not yet available and no satisfactory explanation has been forthcoming. It would appear, therefore, that in these cases the international community responds only to crises, and then too hastily and in too ill-considered a way, and consequently at too great a cost and therefore ineffectively.
52.	As small countries, we are here because of the insistence of the United Nations that all countries have a right to independence, and that size and economic circumstances should not be criteria. But independence should mean more than a flag, however colourful, or an anthem, however stirring; or even a place in this body. It should mean, among other things, the ability to provide one's people with the basic amenities of civilized life. Small countries cannot, like the Israelites of old, emerge from the bondage of colonialism to die in the desert of neglect. Small countries cannot be left like orphans stranded on the international shores by the receding tide of ' colonialism, only to be gobbled up by international predators or to become client States of powerful neighbours. Small countries such as our own need the umbrella of the social and economic programmes of the United Nations. They need help to help themselves without being dragged into the slip-stream c ideological struggles. Their entry into the international community must mean more than the right to address the Assembly.
53.	We sit here as equals whatever our size or importance, military or economic. It is because of the interdependence of the world community that each nation, like each man, should be his brother's keeper. The plight of the dirt farmer in the Sahel should evoke a sympathetic response in the vaulted halls of Moscow. The thirst for knowledge of a Saint Lucian child should tug at the heart-strings in Tokyo. Those who by accident of geography or history now possess most of the world's resources or the world's storehouse of knowledge must share with those who wish to cast off the bondage of underdevelopment. The goal in world politics today should therefore be not the exercise of power over the less fortunate but, rather, the dispensing of social justice to those in greatest need. This is what I referred to as the moral underpinnings of the United Nations and this is what membership of this family of nations should be all about.
